                                                                   .*; c
                                                                   "•V .



                                                                           "f \ ^   - y' » I
                                                                              .MI*; •! V



                                                                                           k5
                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                                                                             Oi- GA.
                           SAVANNAH DIVISION


  IN THE MATTER OF THE SEARCH
  OF:
    180 BLACKWATER WAY                           CASE NO.
    SPRINGFIELD, GEORGIA 31329
    AND PERSON OF SHELDON                             FILED UNDER SEAL
    JOHN KENNEDY




                                      ORDER


        Based upon the motion of the Government, and for good cause shown therein,

it is hereby ORDERED:

        That the above-referenced matter, and all process issued thereunder, be

sealed until further Order by this Court.

                        iis/^lt day of September 2019.
        So ORDERED,this i




                                 HONORABLE CHRISTOPHER L.^RAY
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
